 Case 1:21-cv-00223-RJJ-RSK ECF No. 4, PageID.44 Filed 03/26/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

LARRY WALKER,
                       Plaintiff,                      Case No. 1:21-cv-223

v.                                                     Honorable Robert J. Jonker

HEIDI WASHINGTON,
                       Defendant.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

       Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Earnest C. Brooks Correctional Facility, (LRF) in Muskegon Heights, Muskegon
 Case 1:21-cv-00223-RJJ-RSK ECF No. 4, PageID.45 Filed 03/26/21 Page 2 of 9




County, Michigan. The events about which he complains occurred at that facility. Plaintiff sues

MDOC Director Heidi Washington.

               Plaintiff challenges an MDOC policy related to dental care that provides prisoners

tooth extractions but not root canals and crowns. Plaintiff alleges that in late 2018, he underwent

a dental examination during his MDOC intake. During this examination, the dentist informed

Plaintiff that he had 4 or 5 “deep cavities,” and added that those teeth would need to be extracted.

(Compl., ECF No. 1, PageID.5.) Because a dentist at the Macomb County Jail had recommended

at some point earlier that Plaintiff would need a root canal or filling, Plaintiff disagreed with the

MDOC dentist and responded that he believed root canals or fillings would be the appropriate

treatment. The complaint is unclear exactly how the dentist replied, but MDOC policy does not

permit its dentists to provide prisoners with dental crown or bridges. Plaintiff apparently rejected

the dentist’s treatment plan and refused to allow her to extract his teeth. She provided Plaintiff

antibiotics to treat the infection that had spread to his gums and analgesics to curtail the pain.

During the initial visit, dental staff allegedly warned Plaintiff that unless dentists extracted his

problematic teeth, Plaintiff would continue to experience infections and pain related to his teeth

and gums.

               During the subsequent two years, Plaintiff remained steadfast in his refusal to have

most of the problematic teeth extracted. Dental staff warned Plaintiff at least one more time that

unless he consented to the extraction of his compromised teeth, pain and infections would

continue. At some point, Plaintiff placed himself on a waitlist for a tooth extraction, but “[w]hen

the time finally arrived to have the teeth pulled[,] the plaintiff would consent to only having the

wisdom tooth [removed] . . . .” (Id., PageID.9.)




                                                   2
 Case 1:21-cv-00223-RJJ-RSK ECF No. 4, PageID.46 Filed 03/26/21 Page 3 of 9




               Plaintiff challenges MDOC policies related to extractions and root canals. Plaintiff

alleges that MDOC policies have caused him pain and discomfort in his mouth and gums, which

have led to problems eating, sleeping, walking, and talking. He further experiences migraines or

other severe headaches, which he attributes to his dental issues. Plaintiff contends that the

challenged policies, therefore, violate the Eighth Amendment.

               Plaintiff seeks injunctive relief and damages.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the



                                                  3
 Case 1:21-cv-00223-RJJ-RSK ECF No. 4, PageID.47 Filed 03/26/21 Page 4 of 9




Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          Eighth Amendment

                Plaintiff alleges that Defendant’s policies violate the Eighth Amendment. The

Eighth Amendment prohibits the infliction of cruel and unusual punishment against those

convicted of crimes.      U.S. Const. amend. VIII.        The Eighth Amendment obligates prison

authorities to provide medical care to incarcerated individuals, as a failure to provide such care

would be inconsistent with contemporary standards of decency. Estelle v. Gamble, 429 U.S. 97,

103–04 (1976).      The Eighth Amendment is violated when a prison official is deliberately

indifferent to the serious medical needs of a prisoner. Id. at 104–05; Comstock v. McCrary, 273

F.3d 693, 702 (6th Cir. 2001).

                A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective

component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In

other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[] for medical care is obvious even to a lay person.”
                                                   4
 Case 1:21-cv-00223-RJJ-RSK ECF No. 4, PageID.48 Filed 03/26/21 Page 5 of 9




Blackmore v. Kalamazoo Cnty., 390 F.3d 890, 899 (6th Cir. 2004); see also Phillips v. Roane

Cnty., 534 F.3d 531, 539–40 (6th Cir. 2008). Obviousness, however, is not strictly limited to what

is detectable to the eye. Even if the layman cannot see the medical need, a condition may be

obviously medically serious where a layman, if informed of the true medical situation, would deem

the need for medical attention clear. See, e.g., Rouster v. Saginaw Cnty., 749 F.3d 437, 446–51

(6th Cir. 2014) (holding that a prisoner who died from a perforated duodenum exhibited an

“objectively serious need for medical treatment,” even though his symptoms appeared to the

medical staff at the time to be consistent with alcohol withdrawal); Johnson v. Karnes, 398 F.3d

868, 874 (6th Cir. 2005) (holding that prisoner’s severed tendon was a “quite obvious” medical

need, since “any lay person would realize to be serious,” even though the condition was not

visually obvious). If the plaintiff’s claim, however, is based on “the prison’s failure to treat a

condition adequately, or where the prisoner’s affliction is seemingly minor or non-obvious,”

Blackmore, 390 F.3d at 898, the plaintiff must “place verifying medical evidence in the record to

establish the detrimental effect of the delay in medical treatment,” Napier v. Madison Cnty., 238

F.3d 739, 742 (6th Cir. 2001) (internal quotation marks omitted).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind” in denying medical care. Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or

with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837. To prove a defendant’s subjective

knowledge, “[a] plaintiff may rely on circumstantial evidence . . . : A jury is entitled to ‘conclude



                                                 5
 Case 1:21-cv-00223-RJJ-RSK ECF No. 4, PageID.49 Filed 03/26/21 Page 6 of 9




that a prison official knew of a substantial risk from the very fact that the risk was obvious.’”

Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018) (quoting Farmer, 511 U.S. at 842)).

               However, not every claim by a prisoner that he has received inadequate medical

treatment states a violation of the Eighth Amendment. Estelle, 429 U.S. at 105. As the Supreme

Court explained:

       [A]n inadvertent failure to provide adequate medical care cannot be said to
       constitute an unnecessary and wanton infliction of pain or to be repugnant to the
       conscience of mankind. Thus, a complaint that a physician has been negligent in
       diagnosing or treating a medical condition does not state a valid claim of medical
       mistreatment under the Eighth Amendment. Medical malpractice does not become
       a constitutional violation merely because the victim is a prisoner. In order to state
       a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to
       evidence deliberate indifference to serious medical needs.

Id. at 105–06 (quotations omitted). Thus, differences in judgment between an inmate and prison

medical personnel regarding the appropriate medical diagnoses or treatment are not enough to state

a deliberate indifference claim. Sanderfer v. Nichols, 62 F.3d 151, 154–55 (6th Cir. 1995); Ward

v. Smith, No. 95-6666, 1996 WL 627724, at *1 (6th Cir. Oct. 29, 1996). This is so even if the

misdiagnosis results in an inadequate course of treatment and considerable suffering. Gabehart v.

Chapleau, No. 96-5050, 1997 WL 160322, at *2 (6th Cir. Apr. 4, 1997).

               The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner received

inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). If “a

prisoner has received some medical attention and the dispute is over the adequacy of the treatment,

federal courts are generally reluctant to second guess medical judgments and to constitutionalize

claims which sound in state tort law.” Id.; see also Rouster, 749 F.3d at 448; Perez v. Oakland

Cnty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson, 258 F. App’x 720, 727

(6th Cir. 2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir. 2006); Edmonds v. Horton, 113


                                                6
    Case 1:21-cv-00223-RJJ-RSK ECF No. 4, PageID.50 Filed 03/26/21 Page 7 of 9




F. App’x 62, 65 (6th Cir. 2004); Brock v. Crall, 8 F. App’x 439, 440–41 (6th Cir. 2001); Berryman

v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998). “Where the claimant received treatment for his

condition, as here, he must show that his treatment was ‘so woefully inadequate as to amount to

no treatment at all.’” Mitchell v. Hininger, 553 F. App’x 602, 605 (6th Cir. 2014) (quoting

Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011)). He must demonstrate that the care he

received was “so grossly incompetent, inadequate, or excessive as to shock the conscience or to

be intolerable to fundamental fairness.”          See Miller v. Calhoun Cnty., 408 F.3d 803, 819

(6th Cir. 2005) (quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)).

                 Even if the Court were to presume that Plaintiff’s allegations satisfy the objective

prong, his allegations fail to satisfy the subjective prong. The crux of Plaintiff’s claim is that dental

care must provide root canal treatment—not merely tooth extraction—as an option for his

condition. Whether or not root canal therapy would be appropriate for Plaintiff’s problematic

teeth, the MDOC does not violate the Eighth Amendment by offering him only extraction. See

Ciaprazi v. Jacobson, No. 13 Civ. 4813, 2016 WL 4619267, at *4 (S.D.N.Y. Sept. 6, 2016). Courts

have upheld policies that offer only extraction—and decline to pay or provide for root canals and

crowns—in numerous jurisdictions. See id. at *4 n.4 (citing cases). Clearly, MDOC policies do

not demonstrate a deliberate indifferent to Plaintiff’s health and wellbeing.1 Accordingly, Plaintiff

fails to state an Eighth Amendment claim against Defendant.

        Respondeat Superior

                 To the extent that Plaintiff alleges that Defendant did not ensure compliance with

the policy directive or that Defendant otherwise failed to oversee MDOC staff, Plaintiff fails to



1
 Additionally, documents Plaintiff has attached to his complaint suggest that MDOC policy permits him to pursue
dental services outside the MDOC at his own expense should he disagree with MDOC dentists. (See ECF No. 1-1,
PageID.29.)

                                                      7
 Case 1:21-cv-00223-RJJ-RSK ECF No. 4, PageID.51 Filed 03/26/21 Page 8 of 9




state a § 1983 claim for an additional reason. Government officials may not be held liable for the

unconstitutional conduct of their subordinates under a theory of respondeat superior or vicarious

liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658,

691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A claimed constitutional violation

must be based upon active unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575–76

(6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s

subordinates are not enough, nor can supervisory liability be based upon the mere failure to act.

Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d 881, 888

(6th Cir. 2004). Moreover, § 1983 liability may not be imposed simply because a supervisor

denied an administrative grievance or failed to act based upon information contained in a

grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676. Plaintiff has failed to allege that Defendant

engaged in any active unconstitutional behavior. Accordingly, he fails to state a claim against her.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). Although the

Court concludes that Plaintiff’s claims are properly dismissed, the Court does not conclude that

any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962). Accordingly, the Court does not certify that an appeal would not be taken in

good faith. Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate filing
                                                 8
 Case 1:21-cv-00223-RJJ-RSK ECF No. 4, PageID.52 Filed 03/26/21 Page 9 of 9




fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:     March 26, 2021                      /s/ Robert J. Jonker
                                               ROBERT J. JONKER
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  9
